Citation Nr: 1130750	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which effectuated the Board's February 2003 decision by granting service connection for PTSD; it assigned a 10 percent disability rating effective January 23, 1997-the date of the Veteran's claim.  In January 2006, the VA RO in New York, New York, effectuated a January 2006 Board decision and increased the Veteran's disability rating to 30 percent as of the January 23, 1997 date of claim.

The Veteran appealed the Board's denial of a still higher rating to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denial of service connection, and remand the issue for further development.  That motion was granted by the Court in February 2007, and the case was returned to the Board for further consideration.

In July 2007, the Board remanded this matter for further development, in order to comply with the Court's February 2007 Order.  The case has been returned to the Board for further appellate consideration.

The Veteran and his spouse testified at an August 2005 VA Central Office hearing, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran had requested an additional hearing thereafter, but withdrew that request in a May 2011 letter through his attorney.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 11, 2004, the Veteran's PTSD was manifested by such symptoms as depression, exhaustion, nightmares, an increased startle response, an anhedonic and somewhat anxious mood and affect, poor concentration, impaired impulse control towards his family, feelings of detachment and estrangement from others, difficulty falling asleep, irritability, a chronically dysphoric mood, a chronic lack of motivation and fatigability, chronic insomnia, flashbacks, avoidance, numbing, persistent arousal, hypervigilance, survivor's guilt, and anger.

2.  As of February 11, 2004, the Veteran's PTSD is manifested by such symptoms as depression, sadness, lack of motivation, insomnia, fatigue, nightmares, an anxious and dysphoric mood, isolative behavior, panic attacks, and flashbacks.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2004, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  As of February 11, 2004, the criteria for a 50 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters January 2004 and August 2007, provided to the Veteran before the September 2004 statement of the case and the September 2008 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issue on appeal stems from initial rating assignments.  In this regard, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  VA also sent the Veteran notice consistent with Dingess in August 2007.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2007, instructed the AOJ to send the Veteran notice consistent with Dingess, supra, and schedule the Veteran for a new psychiatric examination.

The Board finds that the AOJ has complied with those instructions.  It sent the Veteran notice consistent with Dingess in August 2007.  The AOJ also scheduled the Veteran for VA examinations in September 2007 and December 2008, reports of which are associated with the claims file.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.  Additionally, VA has obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for PTSD

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran initially sought treatment from a VA clinician in November 1996.  He reported a history of depression, decreased concentration, anhedonia, and suicidal ideation and plan without intent.  The Veteran stated that he had some PTSD symptoms shortly after returning from Vietnam, but that those were gone after his children were born.  The Veteran noted that his current stressor was his arrests for false documentation in his insurance businesses.  The clinician diagnosed him with major depression.

In December 1996, the Veteran told another VA clinician that he was recently divorced due to his drinking and business failures.  The Veteran stated that he was unemployed, and that he had left his last job voluntarily.  He reported symptoms of major depression including emptiness, hopelessness, decreased concentration, and poor sleep unless he drinks.

The Veteran told a VA clinician in February 1997 that he felt depressed and exhausted, and had experienced a terrifying dream.  The Veteran stated that he felt terrified of dying throughout his service in Vietnam, and that he lost a number of friends there.

In March 1997, a VA clinician noted that the Veteran was depressed with increased awareness of emergent PTSD symptoms, including nightmares and an increased startle response.  The Veteran stated that his depression worsened to the point that holding a job was impossible after he completed alcohol rehabilitation.

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in May 1999.  The examiner noted that the Veteran reported having first experienced angry outbursts in the 1970's, for which he briefly attended marriage counseling.  The Veteran stated that he again sought treatment in 1996, from VA.  The Veteran reported having been incarcerated for forgery in his insurance business from March 1997 to March 1999.  He noted that he was divorced in 1997; he further stated that he was living with a friend, and has some long-term friends and a close relationship with his brother-in-law.  The Veteran stated that had worked from 1974 until 1996, when the forgery charge led to his conviction and incarceration; he reported feeling quite drained and unable to perform work since his release from prison.  The examiner observed that the Veteran had an anhedonic and somewhat anxious mood and affect.  The Veteran's memory was intact, but he reported having poor concentration which interfered with his memory.  The Veteran reported having no delusions or hallucinations, although he stated that he sometimes hears a doorbell ring when he is at home, but no one is at the door when he gets there.  He reported that his impaired impulse control applies only to his conduct with family members.  The Veteran also discussed his stressors from his service in Vietnam, including seeing a person lose his hand from gunfire.  He stated that he also has feelings of detachment and estrangement from others, difficulty falling asleep, irritability, and an exaggerated startle response.  The VA examiner diagnosed the Veteran with chronic PTSD with moderate symptoms, as well as alcohol dependence in remission.  She assigned a GAF score of 55.

The Veteran's SSA records indicate that his disability began on October 15, 1996; his primary diagnosis is affective disorder, and his secondary diagnosis is alcoholism in remission.  SSA provided the Veteran with a Psychiatric Review in September 1997.  The reviewing physician diagnosed the Veteran with an adjustment disorder with a depressed and anxious mood.  She assigned a GAF score of 75.

VA provided the Veteran with a second C&P examination of his PTSD in June 2000.  The examiner noted that the Veteran had no history of psychiatric hospitalizations.  The Veteran reported that he was divorced in 1997, and remarried in April 2000.  He further stated that he gets along well with his wife and her two children, as well as his own siblings, and that he is sociable and likeable.  The examiner noted that the Veteran "was not guarded and did not attempt to misrepresent himself."  The clinician noted that the Veteran appears to suffer from a chronically dysphoric mood.  The Veteran reported feeling depressed, with a chronic lack of motivation and fatigability.  He noted that he has bouts of anger, and chronic insomnia.  The Veteran stated that he would like to go back to work, but wants to feel mentally and physically better before doing so; he noted that he has attempted a few jobs since 1996, but that they only lasted a couple of weeks each because he began experiencing sickness, including diarrhea and vomiting, when attempting to work.  The Veteran reports having been suicidal on three separate occasions after service, but denied recent suicidal ideation or any history of suicide attempts; he also denied any homicidal ideation.  The Veteran noted that his most distressing symptom is his nightmares.  The VA examiner diagnosed the Veteran with a mood disorder not otherwise specified (NOS), alcohol dependence in recovery, and chronic PTSD, and concluded that these have moderately impacted upon his functioning.  He assigned a GAF score of 55.

The June 2000 VA examiner provided an addendum opinion in February 2001.  The examiner stated that the Veteran's primary disability at the time of his examination was a mood disorder NOS.  He further stated that because the Veteran has been in recovery from alcohol dependence for 3 years, that disorder is not playing a significant role in his impairment of functioning.  The examiner opined that the Veteran's PTSD symptoms appear to be quite under control, and that he had developed effective coping skills.  The examiner concluded that the Veteran's GAF score of 55 was 90 percent due to his mood disorder, 10 percent due to his PTSD, and 0 percent due to alcohol dependence.

In June 2003, the Veteran's private clinician, E.J. Hickling, Psy.D.,  performed a psychological evaluation of the Veteran.  The Veteran reported having witnessed several Vietnamese people killed.  He stated that he has unwanted memories of Vietnam daily which cause extreme and capacitating distress.  The Veteran also reported having infrequent unpleasant dreams.  The Veteran reported having some flashbacks in the past year, although none in the past month.  He stated that he sweats and feels his heart racing when exposed to events that remind him of the in-service traumatic events.  The Veteran also reported experiencing avoidance and numbing, as well as feeling distant or cut off from the people around him.  He stated that he has persistent symptoms of arousal, including nightly sleep disturbances and an inability to sleep for more than three hours on most nights.  He also noted that he has irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response, as well as survivor's guilt.  The Veteran stated that his symptoms appear to be causing considerable distress in his relationships with other people.  The clinician stated that the Veteran would benefit from occupational counseling.  The Veteran also endorsed as quite a bit or extremely prevalent the following symptoms: repeated disturbing memories of the event, repeat disturbing dreams of the experience, suddenly acting as if the event was happening again, feeling very upset when something reminds him of the stressful event, tries to avoid thinking or talking about it, avoids activities or situations that would remind him of it, has lost interest in activities that used to be enjoyable, feels distant and cut off from people, feels emotionally numb or unable to have loving feelings to those close to him, feels as if his future is going to be cut short, has trouble falling and staying asleep, feels super-alert or watchful, and is easily jumpy or startled.  He also reported moderate symptoms of feeling irritable and angry and having difficulty concentrating.  Dr. Hickling diagnosed the Veteran with PTSD and major depression.  He concluded that "at this time, [the Veteran] is unable to work being totally disabled."

VA provided the Veteran with a third C&P examination of his PTSD in February 2004.  The examiner-who had also performed the June 2000 C&P examination-reviewed the claims file, including Dr. Hickling's June 2003 report.  The examiner noted that the Veteran had no suicidal ideation in recent years, no history of homicidal ideation, and no history of psychiatric hospitalization.  The Veteran reported that he continues to be married to his second wife, and maintains good relationships with her and her children, as well as with his own siblings.  The Veteran stated that he is sociable and likes to be around others, including his neighbors and his golfing group, but that he no longer participates in some of the groups to which he belonged prior to his incarceration.  The clinician noted that the Veteran's breath smelled of alcohol.  He noted that he was applying for an increased disability rating because his representative had told him that he was being cheated by receiving a 10 percent rating.  On examination, the Veteran was alert and oriented and did not display any obvious deficits in thinking or memory.  The examiner further found that the Veteran's speech showed him to be "quite intellectually capable."  The Veteran described himself as being depressed and sad most of the time, and as lacking motivation to exercise, do chores, or engage in work-related activity.  The Veteran reported that he has not maintained significant employment since 1996.  The Veteran stated that his moods and temper are controlled by his medication, but that those make him lethargic.  He also stated that his medicines help with his self-described anxiety attacks.  The Veteran also reported having insomnia and fatigue; he described his concentration as decent.  The Veteran stated that he has occasional nightmares related to Vietnam.  He reported that his hobbies are golfing and gardening.  The examiner concluded that "the Veteran does appear to be seriously impaired in his overall functioning in that he has not maintained employment since 1996."  The VA examiner diagnosed the Veteran with mood disorder nos, alcohol dependence, and PTSD.  He assigned a GAF score of 50.

In a telephone call with the RO in August 2004, the February 2004 VA C&P examiner stated that the Veteran's mood disorder is the major reason that he is not working, and that his PTSD affects his functioning in a minor way.  The examiner further stated that if the Veteran did not have a mood disorder, his GAF score would be in the normal range.

In October 2004, the Veteran's wife wrote a letter to express "disgust and dismay" with VA.  Specifically, she disagreed with VA's consideration of the Veteran's grooming and appearance in assigning his disability rating.  She further asserted that the Veteran is unable to hold a job, and has depression, night sweats, nightmares, and memory problems.

At his August 2005 Board hearing, the Veteran asserted that his PTSD is more severe than 10 percent disabling.  Id. at p. 3.  He further stated that he is unable to work as a result of his PTSD.  Id. at p.  8.  The Veteran reported having experienced flashbacks, nightmares, and panic attacks.  Id. at p. 4.  His spouse also reported having witnessed these symptoms.  Id. at pp. 10-11.

VA provided the Veteran with a fourth C&P examination of his PTSD in September 2007.  The examiner-who had also performed the June 2000 and February 2004 C&P examinations-reviewed the claims file.  The examiner noted that the Veteran has no history of psychiatric hospitalizations.  The Veteran reported intermittent compliance with his psychotropic medications.  He also reported that he continued to have good relationships with his daughters, his second wife and her two children, and his siblings.  The Veteran noted that his socialization has been curtailed or impaired since his incarceration, but that he maintains a small social circle.  The examiner noted that, after review of the claims file, "it was more likely than not [that his] evaluated report would be quite similar to the previous two evaluations based on the Veteran's long and well documented history."  The Veteran then decided that he would be better off having another evaluator conduct the examination.  Notably, the examiner recorded that the Veteran first accused him of having offered him a 100 percent evaluation, then admitted that he did not recall having ever met the examiner before.  The examiner recorded: "This evaluator suspects that [the Veteran] was being honest in stating that he did not recall meeting with me [at the previous two C&P examinations].  In fact this evaluator is quite certain that he had me confused with another evaluator [who reportedly promised him a 100 percent evaluation,] but it is not clear who the other evaluator was."  Based on this discussion, the examiner did not provide a diagnosis or GAF score.

VA provided the Veteran with a fifth C&P examination of his PTSD in December 2008.  The examiner, a psychiatrist who had not previously examined the Veteran, reviewed the claims file and medical records.  The Veteran reported that he most recently saw his doctor for PTSD in June 2007.  On examination, the Veteran had a normal affect and an anxious and dysphoric mood.  The Veteran was intact to person, time, and place, and had no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, suicidal or homicidal thoughts, or problems with activities of daily living.  The Veteran reported being anxious and bothered by his PTSD symptoms, and isolating himself from other people because of his symptoms.  He also reported having a sleep impairment and disturbed sleep.  The Veteran's remote, recent, and immediate memory was normal.  He also reported having nightmares about his military experiences, panic attacks, and flashbacks.  The Veteran stated that he has not worked for 12 years.  He also stated that he does not feel close to people, has not spoken to his children in the past many years, and rarely talks to his friends.  He reported that he does not feel like going out with people, and that he gave up his leisure activities.  The Veteran stated that he is afraid of crowds and stays home all the time.  The examiner diagnosed the Veteran with PTSD.  She assigned a GAF score of 50.

In a June 2009 addendum, the VA examiner diagnosed the Veteran with PTSD, mood disorder NOS, and alcohol dependence in full remission.  The examiner opined that the Veteran's mood disorder and alcohol dependence both resulted from his PTSD.  The examiner further stated that "because [the] Veteran experiences the symptoms of both PTSD and mood disorder [simultaneously] most of the times, I cannot separate the impact of PTSD on his psychosocial functional status and quality of life.  Because of these reasons his current GAF is the result of the impact of his PTSD and mood disorder on his functioning and quality of life.  It is not possible to provide a separate GAF score for PTSD because his above mentioned two conditions have impact on his current GAF."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners and VA and private clinicians are so qualified, their medical findings constitute competent medical evidence.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 30 percent disability rating for the Veteran's PTSD symptoms for the appellate period prior to February 11, 2004.  The most probative evidence of record shows that during that time the Veteran's symptoms included depression, exhaustion, nightmares, an increased startle response, an anhedonic and somewhat anxious mood and affect, poor concentration, impaired impulse control towards his family, feelings of detachment and estrangement from others, difficulty falling asleep, irritability, a chronically dysphoric mood, a chronic lack of motivation and fatigability, chronic insomnia, flashbacks, avoidance, numbing, persistent arousal, hypervigilance, survivor's guilt, and anger.  The Veteran was on medication for his PTSD symptoms.  The Veteran's GAF scores ranged from 55 to 75, indicating moderate to less than mild symptoms of PTSD.

A 50 percent evaluation is not for application during the appellate period prior to February 11, 2004 because the Veteran did not have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

Although the Veteran had disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 30 percent disability rating.  38 C.F.R. § 4.1.

For the appellate period as of February 11, 2004, the Board finds that the evidence supports a grant of 50 percent for the Veteran's PTSD symptoms.  The most probative evidence of record shows that the Veteran's symptoms included depression, sadness, lack of motivation, insomnia, fatigue, nightmares, an anxious and dysphoric mood, isolative behavior, panic attacks, and flashbacks.  The Veteran was on medication for his PTSD symptoms.  The Veteran's GAF score was listed as 50, indicating serious symptoms of PTSD.

A 70 percent evaluation is not for application during the appellate period as of February 11, 2004 because the Veteran does not have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

Although the Veteran had difficulty in adapting to stressful circumstances (including work or a worklike setting) and some inability to establish and maintain effective relationships, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 50 percent disability rating.  38 C.F.R. § 4.1.

The Board notes that it has fully complied with the Court's February 2007 remand in this decision.  Specifically, the Board has considered all of the Veteran's symptoms pertaining to his mood disorder as stemming from and applying to his PTSD, in accordance with both Mittleider v. West, 17 Vet. App. 181 (1998) and the June 2009 VA examiner's addendum opinion.  See Joint Motion for Remand at p. 5.  Additionally, the Board has considered whether the Veteran's symptoms, including his history of suicidal ideation, has warranted a 70 percent disability rating at any time during the pendency of this claim; the Board finds that this reported symptom is outweighed by the more numerous symptoms reflecting disability ratings of 30 and 50, respectively.  See 38 C.F.R. § 4.1; see also Joint Motion for Remand at pp. 4-6.  Furthermore, VA provided the Veteran with a new C&P examination in December 2008.  See Joint Motion for Remand at p. 6.

The Board also finds that yet another new examination is not warranted in this case, because the Veteran has not alleged that his symptoms have worsened since his December 2008 VA C&P examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Based upon the guidance of the Court in Fenderson and Hart, supra, the Board has considered whether further staged ratings are appropriate; however, in the present case, no further staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§  3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, the issue of extra-schedular consideration is addressed in the Remand section of this decision.  

In summary, the Board finds that the evidence supports a continuation of 30 percent for the Veteran's PTSD symptoms for the appellate period prior to February 11, 2004, and a grant of 50 percent for the Veteran's PTSD symptoms as of February 11, 2004.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  The Board has considered whether further staged ratings are appropriate; however, in the present case, the Veteran's symptoms are accounted for by the above ratings, and, as such, further staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

For the appellate period prior to February 11, 2004, a disability rating in excess of 30 percent for PTSD is denied.

For the appellate period as of February 11, 2004, a disability rating of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a TDIU due to his service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel of the increased rating claim is the issue of whether a grant of TDIU is warranted as a result of that disability.  Id.

The Veteran has submitted some evidence that he is unemployable due to his service-connected PTSD.  See, e.g., the June 2003 report from Dr. Hickling, including his conclusion that "at this time, [the Veteran] is unable to work being totally disabled."  Additionally, the Veteran's SSA records include the determination by that agency that the Veteran has been disabled since October 1996 due to a primary diagnosis of affective disorder and a secondary diagnosis of alcoholism in remission.  Furthermore, the Veteran has asserted on multiple occasions that he is unemployable because of his PTSD.  See, e.g., August 2005 Board hearing at p. 8.

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disability:  PTSD, rated 50 percent disabling.  His combined service-connected disability rating is currently 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Where the percentage standards are not met, TDIU may nevertheless be assigned under 38 C.F.R. § 4.16 (b) or under 
§ 3.321(b); however, the Board is precluded from assigning TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) in the first instance.  Because the schedular requirements for TDIU are not met, the Board must consider TDIU under the extraschedular provisions set forth at 38 C.F.R. 4.16(b) (2010).  Therefore, this matter must be remanded to the Director, Compensation and Pension Service for appropriate action.

On remand, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Where, as here, a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Therefore, the Board refers the issue of TDIU to the Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

3.  After completion of the above, submit the claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b), to determine whether the Veteran's service-connected PTSD is of such severity as to render him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disability, and not his age or his non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), service-connected disabilities, as well as the Veteran's employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.

4.  After completion of the above, the AOJ should adjudicate the claim for a TDIU due to service-connected disability.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


